THE   ATTORNEY                  GENERAL
                                OFTEXAS
                             AUSTIN.   TEXAS      78711
CRAWFOHD    c.   MARTlN
  *x-rORNEY GEN&R*l-               May 25, 1971


      Honorable Preston Smith                   Opinion No. M-874
      Governor of Texas
      Austin, Texas                            Re:    Whether the Governor may
                                                      veto proposed constitutional
                                                      amendments

      Dear Governor Smith:

            Your request for an opinion on the above subject matter

      asks the following questions:

                "1. Does the Constitution require that all
            proposed House Joint Resolutions and Senate Joint
            Resolutions be submitted to the Governor for approval?

                     May the Governor veto a proposed House Joint
                   "2 .
            Resolution or Senate Joint Resolution in like manner as
            he may veto a bill?

                "3 . Are the same Constitutional requirements
            applicable to the overriding of a veto of a proposed
            House Joint Resolution or Senate Joint Resolution as
            are applicable to a bill?

                 "4 . If a proposed House Joint Resolution or
            Senate Joint Resolution is received by the Governor
            within the final ten days of the Session, may he,
            after adjournment of the Legislature, file same, with
            his objections, in the Office of the Secretary of
            State and give notice thereof by public proclamation
            within twenty days after adjournment and thereby prevent
            same  from becoming law?"


                                       -4260-
                                                 .       .




Honorable Preston Smith, page 2              (M-874)



     Our answers to your questions are based on the

assumption that the House Joint Resolutions or the Senate

Joint Resolutions concerning which you inquired propose

Constitutional amendments.   Therefore, our answers to

your questions are limited to a consideration only of

those House Joint Resolutions or Senate Joint Resolutions

which propose Constitutional amendments.

     Pursuant to the rules of the Texas Legislature all

proposed Constitutional amendments must be submitted in

the form of either House Joint Resolutions or Senate

Joint Resolutions.   We are advised that this has been

the constant practice of the Legislature.

     Section 14 of Article IV of the Constitution of

Texas provides:




                             -4261-
Honorable Preston Smith, page 3            (M-874)


         "Every bill which shall have passed both houses
    of the Legislature shall be presented to the Governor
    for his approval.   If he approve he shall sign it: but
    if he disapprove it, he shall return it, with his
    objections, to the House in which it originated, which
    House shall enter the objections at large upon its
    journal, and proceed to reconsider it. If after such re-
    consideration, two-thirds of the members present agree
    to pass the bill, it shall be sent, with the objections,
    to the otherRuse. by which likewise it shall be re-
    considered: and, if approved by two-thirds of the members
    of that House, it shall become a law; but in such cases
    the votes of both Houses shall be determined by yeas and
    nays, and the names of the members voting for and against
    the bill shall be entered on the journal of each House
    respectively.   If any bill shall not be returned by the
    Governor with his objections within ten days (Sundays
    excepted) after it shall have been presented to him, the
    same shall be a law, in alike manner as if he had signed
    it, unless the Legislature, by its adjournment, prevent
    its return, in which case it shall be a law, unless he
    shall file the same, with his objections, in the office
    of the Secretary of State and give notice thereof by public
    proclamation within twenty days after such adjournment.
    If any bill presented to the Governor contains several items
    of appropriation he may object to one or more of such items,
    and approve the other portion of the bill.   In such case
    he shall append to the bill, at the time of signing it, a
    statement of the items to which he objects, and no item so
    objected to shall take effect. If the Legislature be in
    session, he shall transmit to the House in which the bill
    originated a copy of such statement and the items objected
    to shall be separately considered.   If, on reconsideration,
    one or more of such items be approved by two-thirds of the
    members present of each House, the same shall be part of
    the law, notwithstanding the objections of the Governor.
    If any such bill, containing several items of appropriation,
    not having been presented to the Governor ten days
    (Sundays excepted) prior to adjournment, be in the hands
    of the Governor at the time of adjournment, he shall have
    twenty days from such adjournment within which to file
    objections to any items thereof and make proclamation of the
    same, and such item or items shall not take effect."

                           -4262-
                                                    .    .




Honorable Preston Smith, page 4                (M-874)


      It has been judicially determined that the executive

veto power is found alone     in Section 14 of Article IV of the

Constitution of Texas.     Fulmore v. Lane, 104 Tex. 499, 140 S.W

405 (1911); Annotation, 35 A.L.R. 600, and cases cited therein

In Fulmore v. Lane, supra, the Court stated:

           ...The executive veto power is to be found alone
     in section 14, art. 4 of the Constitution of this
     state. By that section he is authorized to disapprove
     any bill in whole, or, if a bill contains several items
     of appropriation, he is authorized to object to one
     or more  of such items.    Nowhere in the Constitution is
     the authority given the Governor to approve in part and
     disapprove in part a bill. The only additional authority
     to disapprove a bill in whole is that given to object
     to an item or items, where a bill contains several items
     of appropriation.     It follows conclusively that where
     the veto power is attempted to be exercised to object
     to a paragraph or portion of a bill other than an item
     or items, or to language qualifying an appropriation or
     directing the method of its uses, he exceeds the
     constitutional authority vested in him, and his
     objection to such paragraph, or portion of a bill,
     or language qualifying an appropriation, or directing the
     method of its use, becomes noneffective. ...." (At p-412)

     For additional authorities on veto powers of the Governor,

see Attorney General's Opinion V-1196    (1951) and authorities

cited therein.
     Section 1 of Article XVII of the Constitution of Texas

is the only provision in the Constitution concerning the method

of   amending the Constitution of Texas.    Attorney General's

Opinion V-850   (1949).   Section 1 of Article XVII provides:



                              -4263-
Honorable Preston Smith, page 5              (M-874)


         "The Legislature, at any biennial session, by a
     vote of two-thirds of all the members elected to each
     House, to be entered by yeas and nays on the journals,
     may proposed amendments to the Constitution, to be
     voted upon by the qualified electors for members of the
     Legislature, which proposed amendments shall be duly
     published once a week for four weeks, commencing at least
     three months before an election, the time of which shall be
     specified by the Legislature, in one weekly newspaper of
     each county, in which such a newspaper may be published:
     and it shall be the duty of the several returning officers of
     said election, to open a poll for, and make returns to
     the Secretary of State, of the number of legal votes cast
     at said election for and against said amendments: and if
     more than one be proposed, then the number of votes cast
     for and against each of them; and if it shall appear from
     said return, that a majority of the votes cast, have
     been cast in favor of any amendment, the said amendment
     so receiving a majority of the votes.cast, shall become
     a part of this Constitution, and proclamation shall be
     made by the Governor thereof."

     In construing the above quoted provision,   it was held in

Attorney General's Opinion V-850:

         "By this Article the Legislature is given the power
     to propose amendments to the Constitution and to specify
     the date upon which the proposal shall be voted upon by
     the people. The mandatory formalities with which the
     Legislature must comply in the exercise of this broad
     power are that:

               "(1) two-thirds of all members elected
                    must vote for the proposal, and

               "(2) the vote must be entered by yeas
                    and nays on the journals.

         "The Legislature is at liberty to choose any method
     it desires for proposing constitutional amendments so
     long as none of the provisions of Article XVII are violated."



                            4264-
                                                  .     .




Honorable Preston Smith, page 6               (~-874)


     The Legislature is not exercising its ordinary legislative

function when proposing constitutional amendments and the

provisions applicable to ordinary enactments are not applicable.

     In Dodd, The Revision and Amendment of State Constitutions

(1910).this principle is stated as follows:

          "With reference to restrictions in the constitution
     itself, it may be said that the legislature as a body
     for the proposal of amendments is bound only by the
     rules specifically laid down in the article of the
     constitution which regulates the amending process --
     that is, it is not bound by the requirements that
     its action as a regular legislative body be submitted
     to the governor nor by the numerous restrictions usually
     imposed as to the procedure on regular legislative
     bills. ....I(

         In view of the foregoing, you are advised that the

Governor does not have veto powers over proposed constitutional

amendments.   In view of our answer to this question, it is

unnecessary to answer the remaining questions.

                             SUMMARY

              The Governor does not have constitutional

         power to veto proposed constitutional amendments.

         Article IV, Section 14, Texas Constitution:

         Article XVII, Section 1, Texas Constitution:

         Fulmore v. Lane, 104 Tex.499, 140 S.W. 405



                            -4265-
Honorable Preston Smith, page 7               (M-874)


          (1911); Annotation,   35 A.L.R. 600, and cases

          cited therein.




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Houghton Brownlee
Jack Goodman
Scott Garrison
Pat Bailey

NBADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -4266-